Case 2:19-cr-00134-JFC Document 3 Filed 04/22/19 Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Western District of Pennsylvania

 

 

 

United States of America ) M
Vv. ) ‘ 8 { 2
TERRY SUGGS, JR. )  CaseNo 19. 0
JERMAINE CLARK ,
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of February 25, 2019 in the county of Allegheny in the
Western District of Pennsylvania , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. §§ 841(a)(1) Possession With Intent To Distribute Cocaine, a Schedule I] Controlled
\ Substance

This criminal complaint is based on these facts:

Please see the attached Affidavit of Probable Cause.

1 Continued on the attached sheet.

ny /

\ omit ’s signature
John Ypsilantis, Special Agent, FBI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 04/19/2019 hy a Zh S

Judge's signature

City and state: Pittsburgh, Pennsylvania Robert C. Mitchell, United States Magistrate Judge

Printed name and litle
